An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 6550'7
C. ANDREW WARINER, BAR NO. 3228.

ORDER DENYING PETITION
This is a petition under SCR 114 for reciprocal dis ipline of

  

attorney C. Andrew Wariner_. based on his resignation from the State Bar
of Utah with discipline pending On May 9_, 2014, Wariner was disbarred
by order of this court. See In re Dz`~scz`plin.e of Warirv,er, Docket No. 64531
(Order of Disbarnient_. May 9, 2014). Because Wariner has already been
disbarred, based in part on the misconduct reported in this matter, the
instant petition is denied as moot.

lt is so ORDERED_ 

  

. C.J.

cc: David A. Clark_, Bar Counse1
C. Andrew Wariner _
Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Pane]
Kimberly K. Farmer, Executive Director, State Bar of Nevada
Perry Thompson, Admissions Office, United States Supreme Court

SuFREME Counr
0F
NEvAoA

 w~»t,@t:@